*193RESOLUCIÓN
En atención a la querella presentada por la Oficina del Procurador General el 7 de diciembre de 2000, el 17 de abril de 2001 emitimos una resolución mediante la cual le concedimos al Ledo. Luis E. Dubón Otero un plazo de cinco (5) días, contados a partir de la notificación de la resolu-ción, para que mostrara causa por la cual no debíamos “suspenderlo provisionalmente de la abogacía hasta que otra cosa disponga este Tribunal”.(1) Resolución de 17 de abril de 2001.
Oportunamente, el licenciado Dubón Otero nos solicitó que le concediéramos un plazo no menor de treinta (30) días para cumplir con nuestra resolución de 17 de abril y contestar así la querella presentada por la Oficina del Pro-curador General.
A la luz de la totalidad de los documentos que obran en autos, este Tribunal suspende inmediata y provisional-mente al Ledo. Luis E. Dubón Otero del ejercicio de la pro-fesión de abogado y de la notaría hasta que otra cosa dis-ponga este Tribunal.
Se le concede un plazo de quince (15) días, contados a partir de la notificación de esta resolución, para que con-teste la querella presentada por la Oficina del Procurador General.
Se le impone al señor Dubón Otero el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, de devolverles cualesquiera honorarios recibidos por trabajos no realizados, e informarles oportu-namente de su suspensión a los distintos foros judiciales y *194administrativos del País. Además, deberá certificarnos dentro del término de treinta (30) días, contados a partir de la notificación de esta resolución, el cumplimiento de estos deberes, notificando también al Procurador General.
El Alguacil de este Tribunal deberá incautarse del sello y de la obra notarial del abogado suspendido, debiendo en-tregarlos a la Directora de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López hace constar que concedería la prórroga solicitada. El Juez Aso-ciado Señor Fuster Berlingeri disintió del dictamen disci-plinario de la mayoría del Tribunal por entender que según la ley y la jurisprudencia aplicables lo que procede es la suspensión permanente del licenciado Dubón Otero del ejercicio de la profesión y no meramente la suspensión provisional, que es la que la Mayoría ordena. El Juez Asociado Señor Fuster Berlingeri disintió, además, de la orden de la Mayoría que le concedió al licenciado Dubón Otero un tér-mino de quince (15) días para contestar la querella presen-tada por el Procurador General, debido a que el querellado Dubón Otero ha tenido tiempo suficiente para contestar dicha querella, casi seis (6) meses para hacerlo, pues ésta fue presentada el 7 de diciembre de 2000, por lo que este Tribunal no debe continuar extendiéndole privilegios al li-cenciado Dubón Otero, que no se le han concedido en el pasado a otros abogados en las mismas circunstancias. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


(1) En dicha resolución el Juez Asociado Señor Rebollo López emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Fuster Berlingeri emitió un voto disidente, al cual se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Rivera Pérez un emi-tió voto particular de conformidad. La Juez Asociada Señora Naveira de Rodón no intervino.